Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 5/05/2022 has been considered and entered in the record. Amended Claims 1-8 are under consideration. The rejection of record has been modified to account for Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101930905 “Zhou et al “ (translation provided).
With respect to Claim 1, Zhou et al  discloses a semiconductor structure (Figures 3A and 3B) comprising : a substrate (Figures 3A-3B, 300); at least two tested structures (Figure 4B, top 408’ of right side and top 408 of left side) disposed on the substrate, wherein a material of the at least two tested structures comprises a conductive material (Figure 4B, 408’ and 408, contact plug) and corresponding text, especially bottom three paragraphs of page 4); an isolation structure (Figure 3B, 310), sandwiched between the at least two tested structures; and a short circuit detection structure (Figure 4B, 402’ and  406’ ), comprising a detecting layer (Figure 4B, 402’ and 406’) only disposed on one of the at least two tested structures (402’ is only disposed on 408’ on the right side of Figure 4B) , such that a short circuit between the at least two tested structures may be identified in an electron beam detecting process, and a material of the detecting layer comprises a conductive material. See Figures 3-4 and corresponding text; and Abstract. The Examiner notes that 408 and 408’ are part of the semiconductor structure, and are the tested structure (contact plugs) . 406 and 406’ are determinative of whether a short circuit exists as shown in Figure 4B, and can be reasonably construed as the detecting layer. 
	With respect to Claim 2, Zhou et al discloses wherein the at least two tested structures comprise contact windows, metal wires, special patterns or a combination thereof. See Figure 4B and corresponding text.
	With respect to Claim 3, Zhou et al discloses the semiconductor structure is located on a scribe line. See Figures 5A and 5B, 504 and corresponding text.
	With respect to Claim 4, Zhou et al discloses the short circuit detention structure further comprises a wire (Figure 4B, 402’), the wire is perpendicular to the detecting layer (Figure 4B, 406)’, and the wire and the detecting layer are electrically connected with each other. See Figure 4B and corresponding text.
	With respect to Claim 5, Zhou et al disclose the two tested structures are arranged in an array, and the tested structures of each column of the array are sandwiched between adjacent two of a plurality of the detecting layers. See Figures 4-5.
	
With respect to Claim 6, Zhou et al discloses the cited elements as relied upon in Claim 1. With respect to the limitations “a manufacturing method of a semiconductor structure comprising: providing a substrate; forming at least two tested structures on the substrate; forming an isolation structure between the at least two tested structures; and forming a short- circuit detention structure on the at least two tested structures, wherein a step of forming the short-circuit detection structure comprises only forming a detecting layer on one of the at least two tested structures”, the limitations are inherent as the cited elements would inherently have to be manufactured and the cited elements provided for.
	With respect to Claim 7, Zhou et al discloses wherein a method of forming the at least two tested structures comprises: forming a conductive material layer (Figure 3B, 306) on the substrate (Figure 3B, 300); and forming a plurality of openings (isolation trenches 310 in Figure 3B) in the conductive material layer, wherein the tested structures are isolated by the openings. See Figures 3A-B and corresponding text discussing figures on page 4.
	With respect to Claim 8, Zhou et al discloses wherein a method of forming the isolation structure (isolation trenches 310 in Figure 3B)  comprises filling a dielectric material (310) in the openings.  See Figures 3A-B and corresponding text discussing figures on page 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
July 23, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812